Citation Nr: 0126401	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  00-17 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for residuals of a right 
ankle injury.

3. Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1965 
to December 1967.  The veteran's DD-214 indicates discharge 
under honorable conditions; however, a January 1973 
administrative decision determined the veteran's discharge to 
be under dishonorable conditions and barred him from VA 
benefits for his period of service.  The veteran's discharge 
was subsequently reviewed by the Navy Discharge Review Board 
and was changed to a general discharge in November 1973.  As 
such, the veteran is eligible to receive VA benefits.  See 
38 C.F.R. § 3.12(f) (2001).

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the veteran's claims of 
entitlement to service connection for PTSD, residuals of a 
right ankle injury, and a skin disorder.  The veteran 
subsequently perfected this appeal.


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001); see Duty to Assist Regulations for VA, 66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Id.  

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim for benefits.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether VA will attempt to obtain this evidence or 
if the claimant should obtain it, and, finally, if VA is 
unable to obtain this evidence, informing the claimant that 
the evidence could not be obtained, providing a brief 
explanation of the efforts made to obtain the evidence, and 
describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b), (e)).

Based on the new statutory changes and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claims.

PTSD

The veteran contends that he is entitled to service 
connection for PTSD.  Establishing service connection for 
PTSD requires: (1) medical evidence diagnosing PTSD;
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2001); See Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

In March 2000, the veteran underwent an initial psychiatric 
assessment at the VA outpatient clinic (VAOPC) in 
Jacksonville.  The veteran complained of insomnia, losing his 
temper easily, panic attacks and thoughts about Vietnam.  He 
reported having the above problems for the past 30 years with 
almost no evaluation or treatment.  He indicates that he was 
in Vietnam for approximately 13 months with many catastrophic 
experiences.  Diagnosis was as follows:  AXIS I:  PTSD with 
history of mood disorder; AXIS II:  personality disorder, 
antisocial; AXIS III: moderate; AXIS V:  Current Global 
Assessment of Functioning (GAF) scale - 60.

In connection with his claim, the veteran indicated that he 
is receiving treatment for PTSD at the VAOPC in Jacksonville 
and is receiving counseling at the Jacksonville Veterans 
Center.  The record contains some medical reports submitted 
by the veteran; however, it does not appear that medical 
records have been requested from VAOPC Jacksonville or the 
Jacksonville Veteran's Center.

With regard to the validity of the averred in-service 
stressors, the evidence necessary to establish that a claimed 
stressor actually occurred varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 1991).  When a veteran 
is found to have engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See Cohen, 
supra; 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d), (f) (2001).

The veteran's DD-214 establishes service in Vietnam.  His 
military occupational specialty (MOS) is listed as RM-2300, 
radioman basic.  The veteran was awarded the National Defense 
Service Medal, the Vietnam Campaign Medal and the Vietnam 
Service Medal.  None of these indicate combat.  In connection 
with his claim, the veteran provided a copy of a government 
motor vehicle operator's identification card which shows he 
was qualified as an "explosive driver."  The card is also 
marked with "COMBAT ZONE ONLY."  While the veteran may have 
been in a combat zone, this document does not necessarily 
establish that the veteran engaged in combat with the enemy. 

The veteran contends that he is eligible for the Combat 
Action Ribbon (CAR).  The CAR is not listed on the veteran's 
DD-214; however, it was not instituted until 1969 and is 
apparently retroactive to 1961.  The veteran indicates that 
he will file for a DD-215 for the inclusion of a CAR if it 
will help him establish service connection for PTSD.  

At this point in the development of the veteran's PTSD claim, 
the record does not contain conclusive evidence that the 
veteran engaged in combat with the enemy and therefore, the 
veteran's stressors must be verified.  The veteran reports 
stressors related to driving an ammunition truck and 
witnessing atrocities committed against Vietnamese civilians.

The veteran states that he was an ammunition truck driver in 
support of the 1st Marine Division and that he delivered 
munitions to various Marine Corps artillery units south of 
Danang.  He asserts that he was subjected to sniper fire, 
mortars, artillery fire and ambushes.  He claims he got shot 
at all the time by the Vietcong (VC) and that he shot back.  
He further claims that he was eventually hospitalized because 
he could not take the pressure and stress of sitting on a 
pile of ammunition everyday while people tried to blow it 
(and him) up.  Service medical records indicate the veteran 
was hospitalized for three days in July 1967 for observation 
of his emotional status.  Discharge diagnosis was "immature 
personality."

In developing this claim, the RO requested the veteran's 
personnel file.  In response to this request the RO was 
notified that standard source documents were not available 
and other documents were mailed.  The documents received 
include transfers and receipts, various court memoranda of 
non-judicial punishment, Navy occupation and training history 
and enlisted performance record.  These documents establish 
that the veteran was assigned to naval support activity 
(NAVSUPPACT) Danang and naval support activity detachment 
(NSAD) Chu Lai during 1966 and 1967.  

A review of the record reveals that the U.S. Armed Services 
Center for the Research of Unit Records (USASCRUR) has not 
been requested to verify the stressful evidence reported by 
the veteran.  In a March 2001 supplemental statement of the 
case (SSOC), the RO indicated that atrocities committed 
against two Vietnamese people is not a stressor that can be 
verified.  However, while it may be difficult to verify 
reports of atrocities committed against civilians, an attempt 
must be made.  Additionally, there have been no attempts made 
to verify attacks on any supply convoy the veteran may have 
participated in. 

Residuals of a Right Ankle Injury

The veteran contends that he is entitled to service 
connection for the residuals of a right ankle injury.  The 
veteran reports that he broke his right ankle in an 
automobile accident during service.

On examination in connection with enlistment in September 
1965, the veteran's lower extremities were determined to be 
normal and no abnormalities of the right ankle were noted.  
Service medical records reveal that in July 1966, the veteran 
had a cast removed.  According to the veteran, he was placed 
in a cast for his right ankle at the VA hospital in San Diego 
6-8 weeks before.  The veteran states that he was unconscious 
and the ambulance took him to the VA hospital in San Diego 
rather than the Navy hospital in Balboa.  

In February 1967, the veteran complained of a sore right 
ankle.  He reported a recent history of repeated turns or 
twisting trauma and a prior history of trauma received during 
a 1966 automobile accident in San Diego.  The examiner noted 
that since the original injury, the veteran has suffered from 
continual chronic "giving way" of the ankle with tenderness 
and swelling.  Impression was chronic sprain lateral right 
malleolus.  The veteran was subsequently referred for an 
orthopedic evaluation which revealed no tenderness or 
instability.  X-rays were negative.

In May 1967, the veteran was seen again for complaints of a 
sore right ankle.  He reported having stepped on a boardwalk 
and twisting his ankle.  On physical examination there was 
tenderness around the lateral side of the ankle with 
swelling. Impression was sprain, right lateral ankle.  On 
discharge examination in December 1967, no right ankle 
abnormalities were noted.

In connection with his claim, the veteran specifically 
requested the RO check records from the VA hospital in San 
Diego.  Upon review of the claims folder, it does not appear 
these records were requested.  Additionally, the veteran 
indicated that he receives treatment for his ankle at VAOPC 
Jacksonville; however, these records have not been requested.  
Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of VA, an 
attempt to obtain those reports must be made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Without obtaining and 
reviewing these records, the Board cannot be sure whether or 
not these records would aid the veteran in the establishment 
of entitlement to service connection.  Additionally, VA's 
statutory duty to assist includes the obligation to obtain 
treatment records in the custody of a Federal department or 
agency.  66 Fed. Reg. 45,631 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(c)(2)).  

Skin Disorder

The veteran contends that he is entitled to service 
connection for a skin condition.  

On examination for enlistment in September 1965, the 
veteran's skin was determined to be normal.  In September 
1966, the veteran was seen with complaints of a rash on the 
lower part of his body and Benadryl was prescribed.  In 
November 1966, the veteran was seen in the dermatology clinic 
with complaints of rash over both legs.  The veteran 
complained of generalized itching and erythema since taking a 
shower.  Impression was contact dermatitis vs. cholinergic 
urticaria.  

In December 1966, the veteran was examined for a history of 
dermatitis and intense itching when perspiring or bathing.  
The examiner noted that the veteran was given Vistaril, local 
steroid creams and Alpha Keri by a dermatologist in Danang 
without relief.  The examiner also noted that this is a 
common complaint in the area.  On physical examination, the 
veteran's skin was essentially clear.  Impression was post 
shower pruritus suspected secondary to histamine release; 
exact etiology not understood.  On examination for discharge 
in December 1967, the veteran's skin was normal on clinical 
evaluation and no skin abnormalities were noted.

In connection with his claim, the veteran identified 
treatment for his skin problems at VAOPC Jacksonville.  It 
does not appear these records were requested.  As VA is aware 
of the existence of relevant treatment records, it must 
attempt to obtain them.  See Bell, supra; see also 66 Fed. 
Reg. 45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(2)).  Without obtaining and reviewing these 
records, the Board cannot be sure whether or not these 
records would aid the veteran in the establishment of 
entitlement to service connection.

Accordingly, this case is remanded as follows:

1. The veteran should be contacted and 
requested to provide the names and 
addresses of all VA and non-VA health 
care providers where he has received 
psychiatric treatment, treatment for a 
right ankle condition and treatment 
for a skin condition, since his 
discharge from service.  After 
obtaining any appropriate 
authorization, the RO should attempt 
to obtain copies of all pertinent 
treatment reports identified by the 
veteran, which are not currently of 
record.  These should include, but are 
not limited to, treatment records from 
VAOPC Jacksonville,  Jacksonville 
Veterans Center, and VAMC San Diego.  
Any records obtained should be 
associated with the claims folder.

2. The veteran should again be contacted 
and given another opportunity to 
submit specific and detailed 
information regarding his reported in-
service stressors.  Any such 
information should include his unit 
assignment, dates, places, detailed 
descriptions of the events, and the 
names and other identifying 
information concerning any individuals 
involved in the events.  The veteran 
should also be requested to identify 
any other sources (military or 
nonmilitary) that may provide 
information concerning the reported 
incidents.

3. The RO should forward the veteran's 
reported service stressors (along with 
copies of any relevant evidence) to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 
and request their assistance in 
verifying the reported stressors.

4. Thereafter, the RO should review the 
claims folder and make a determination 
as to what stressors, if any, have 
been verified and whether the veteran 
was engaged in combat per 38 U.S.C.A. 
§ 1154(b) (West 1991).

5. If the RO determines that the veteran 
engaged in combat with the enemy or 
that the record establishes the 
occurrence of any of the veteran's 
alleged stressors, the veteran should 
be afforded a VA psychiatric 
examination.  The claims folder, with 
any newly obtained evidence, must be 
reviewed in conjunction with the 
examination.  If the veteran is 
diagnosed with PTSD, the examiner 
should be requested to explain the 
sufficiency of each specific stressor 
relied upon for the diagnosis, the 
symptomatology relied upon for the 
diagnosis, the basis for the 
conclusion that the veteran's 
symptomatology was adequate to support 
a diagnosis of PTSD, and whether there 
is a causal nexus between the 
veteran's specific claimed in-service 
stressor(s) and his current 
symptomatology.  If the veteran is 
diagnosed with a psychiatric disorder 
other than PTSD, the examiner should 
render an opinion as to whether this 
disorder is related to his period of 
active service or events therein.  

6. The veteran should be afforded a VA 
examination to determine the nature 
and likely etiology of any currently 
diagnosed right ankle disorder.  The 
veteran's claims folder must be 
reviewed by the examiner in 
conjunction with the examination.  If 
the veteran is diagnosed with a 
current right ankle disorder, the 
examiner should provide an opinion, 
based on the examination and review of 
all evidence, as to whether it is 
likely, unlikely, or at least as 
likely as not that any current right 
ankle disorder is related to the 
veteran's active service or injuries 
therein.  A complete rationale for any 
opinion provided should be set forth 
in the examination report.

7. The veteran should be afforded a VA 
examination to determine the nature 
and likely etiology of any currently 
diagnosed skin disorder.  The 
veteran's claims folder must be 
reviewed by the examiner in 
conjunction with the examination.  If 
the veteran is diagnosed with a 
current skin disorder, the examiner 
should provide an opinion, based on 
the examination and review of all 
evidence, as to whether it is likely, 
unlikely, or at least as likely as not 
that any current skin disorder is 
related to the veteran's active 
service.  A complete rationale for any 
opinion provided should be set forth 
in the examination report.

8. The RO should review the claims folder 
and ensure that all notification and 
development action required by the 
VCAA is completed.  After all 
development is complete, the RO should 
review the evidence in its entirety 
and enter its determination as to 
whether service connection for PTSD, 
residuals of a right ankle injury, and 
a skin disorder is warranted.  If any 
benefit sought on appeal remains 
denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should 
be returned to the Board.


No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2001).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



